Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In Application filing on 12/22/2020 Claims 1-15 are pending. Claims 1-15 are subject to Restriction/Election requirement under the current Office Action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to an additive manufacturing method.
Group II, claim(s) 6-9, drawn to an additive manufacturing device.
Group III, claim(s) 11-15, drawn to an additive manufacturing method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
receiving a 3D object model that defines the shape of an object to be printed in a layer-by-layer build process; 
determining a desired thermal profile based on the shape of the object; 
an electromagnetic (EM) energy emitter array to deliver fusing energy to the portion of the build material in a particular radiation pattern according to the fusing energy delivery profile.
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 20190056717 (“Kothari et al.”), further in view of US Pub. No. 20190134903 (“De Pena et al.”).  
Kothari et al. teaches a 3D printing process ([0001]), comprising: receiving a 3D object model that defines the shape of an object to be printed in a layer-by-layer build process ([0046], “receive as input a layer property prediction model 420, which can be used to predict a distribution of values of a property of a layer to be printed based on input parameter(s)”); determining a desired thermal profile based on the shape of the object ([0023], “An example of a model (which can be used to predict values of a property of a layer of a 3D object) can include a regression model that receives an input parameter (or multiple input parameters) and produces an output parameter (or multiple output parameters) based on the input parameter(s). For example, the regression model can take as an input a distribution of values of a property (e.g., temperature, density, thickness, etc.) of a previous layer and produce a predicted distribution of values of the property for a current layer that is to be printed.”); and an energy emitter array to deliver fusing energy to the portion of the build material in a particular radiation pattern according to the fusing energy delivery profile ([0040], “The heater 414 can be used to preheat a layer of build material, and the sensor 415 can be used to sense a parameter, such as a distribution of temperatures across a layer of build material.” [0046], “Using the predicted distribution of values of a property of the layer, the controller 416 can modify parameters used to control the various stages of the 3D printing system 400, including the build material deposition equipment 410, the heater 414, the printhead 404, and so forth.”).
Kothari et al. does not explicitly teach that the emitted energy is electromagnetic (EM) energy.
([0001]) comprising controlling an electromagnetic (EM) energy emitter array to deliver fusing energy ([0009], “microwave”).
Kothari et al. and De Pena et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the energy source in Kothari et al. to incorporate an electromagnetic energy source as taught by De Pena et al., because the energy source may influence the temperature of the building material (De Pena et al., [0013]). 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of:
receiving a 3D object model that defines the shape of an object to be printed in a layer-by-layer build process; 
determining a desired thermal profile based on the shape of the object; 
determining a fusing energy radiation pattern based on the desired thermal profile for each object layer; 
and controlling an electromagnetic (EM) energy emitter array to deliver fusing energy to the object layer according to the energy radiation pattern.
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 20190056717 (“Kothari et al.”), further in view of US Pub. No. 20190134903 (“De Pena et al.”).  
Kothari et al. teaches a 3D printing process ([0001]), comprising: receiving a 3D object model that defines the shape of an object to be printed in a layer-by-layer build process ([0046], “receive as input a layer property prediction model 420, which can be used to predict a distribution of values of a property of a layer to be printed based on input parameter(s)”); determining a desired thermal profile based on the shape of the object ([0023], “An example of a model (which can be used to predict values of a property of a layer of a 3D object) can include a regression model that receives an input parameter (or multiple input parameters) and produces an output parameter (or multiple output parameters) based on the input parameter(s). For example, the regression model can take as an input a distribution of values of a property (e.g., temperature, density, thickness, etc.) of a previous layer and produce a predicted distribution of values of the property for a current layer that is to be printed.”); determining a fusing energy radiation pattern based on the desired thermal profile for each object layer ([0021], “a target specification can indicate that a given layer of the 3D object is to be printed at a target temperature (or a target distribution of temperatures across the given layer).”); and controlling an energy emitter array to deliver fusing energy to the object layer according to the energy radiation pattern ([0040], “The heater 414 can be used to preheat a layer of build material, and the sensor 415 can be used to sense a parameter, such as a distribution of temperatures across a layer of build material.” [0046], “Using the predicted distribution of values of a property of the layer, the controller 416 can modify parameters used to control the various stages of the 3D printing system 400, including the build material deposition equipment 410, the heater 414, the printhead 404, and so forth.”).
Kothari et al. does not explicitly teach that the emitted energy is electromagnetic (EM) energy.
De Pena et al. teaches a 3D printing process ([0001]) comprising controlling an electromagnetic (EM) energy emitter array to deliver fusing energy ([0009], “microwave”).
Kothari et al. and De Pena et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the energy source in Kothari et al. to incorporate an electromagnetic energy source as taught by De Pena et al., because the energy source may influence the temperature of the building material (De Pena et al., [0013]). 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
receiving a 3D object model that defines the shape of an object to be printed in a layer-by-layer build process; 
determining a desired thermal profile based on the shape of the object; 
an electromagnetic (EM) energy emitter array to deliver fusing energy to the portion of the build material in a particular radiation pattern according to the fusing energy delivery profile.
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 20190056717 (“Kothari et al.”), further in view of US Pub. No. 20190134903 (“De Pena et al.”).  
Kothari et al. teaches a 3D printing process ([0001]), comprising: receiving a 3D object model that defines the shape of an object to be printed in a layer-by-layer build process ([0046], “receive as input a layer property prediction model 420, which can be used to predict a distribution of values of a property of a layer to be printed based on input parameter(s)”); determining a desired thermal profile based on the shape of the object ([0023], “An example of a model (which can be used to predict values of a property of a layer of a 3D object) can include a regression model that receives an input parameter (or multiple input parameters) and produces an output parameter (or multiple output parameters) based on the input parameter(s). For example, the regression model can take as an input a distribution of values of a property (e.g., temperature, density, thickness, etc.) of a previous layer and produce a predicted distribution of values of the property for a current layer that is to be printed.”);and an energy emitter array to deliver fusing energy to the portion of the build material in a particular radiation pattern according to the fusing energy delivery profile ([0040], “The heater 414 can be used to preheat a layer of build material, and the sensor 415 can be used to sense a parameter, such as a distribution of temperatures across a layer of build material.” [0046], “Using the predicted distribution of values of a property of the layer, the controller 416 can modify parameters used to control the various stages of the 3D printing system 400, including the build material deposition equipment 410, the heater 414, the printhead 404, and so forth.”).
Kothari et al. does not explicitly teach that the emitted energy is electromagnetic (EM) energy.
De Pena et al. teaches a 3D printing process ([0001]) comprising controlling an electromagnetic (EM) energy emitter array to deliver fusing energy ([0009], “microwave”).
Kothari et al. and De Pena et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the energy source in Kothari et al. to incorporate an electromagnetic energy source as taught by De Pena et al., because the energy source may influence the temperature of the building material (De Pena et al., [0013]). 
A telephone call was made to Steve S. Ko on 3/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TIFFANY YU. HUANG
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744